Title: To Thomas Jefferson from José Ignacio de Viar, 12 December 1791
From: De Viar, José
To: Jefferson, Thomas



Sir
Philadelphia December 12th. 1791.

Don Joseph Torino, mercht. of Madrid, having sollicited the interposition of the King my master to recover a debt which the Ct. de Espilly assigned to him of 15960 rials of vellon (or 798 dollars) due from the U.S. or their Chargé des affaires at that court, his  majesty has commanded me to lay before the U.S. this sollicitation to obtain so legitimate a payment.
In pursuance of his royal orders, and convinced at the same time that the transactions which created the debt claim most justly the acknowledgemt. of the U.S. and their punctual paimt. I take the liberty of stating them to you in the following terms, in joint accord with Don Joseph de Jaudenes, equally Commissioned with myself by his majesty to the U.S.
When in Septemb. 85 the Ct. de Expilly went to Algiers with a commission from his Majesty Mr. Wm. Carmichael who was informed that the Algerines had taken two American crews, recommended his countrymen to his care as far as should be in his power. The Ct. de Expilly gave him his word accordingly and when he arrived at Algiers he attended to their assistance, taking them from chains and labor, and furnishing a small sum which the slaves pay to the regency that they may not go to the public works, giving moreover his assurance that he would pay the price they require in case of flight. He became security also for the two Captains and pilots who were released from labor, and he did not permit them to remain in the prison, nor in the house of the English Consul, where they were obliged to perform the lowest offices, and where, the more to humiliate the Americans, they made them wait at the table where the English captains eat who happened to be in the port. He bought them clothes and beds, and put them in a lodging where he administered to them daily what had been agreed on with Mr. Carmichael before his departure.
In the meantime came, in a Brigantine under Spanish colours, Mr. John Lamb and Paul Randal with a lre. of recommendation from Mr. Carmichael to the Count de Espilly, who seeing that they were not permitted to come ashore, remonstrated and obtained permission for them immediately.
In consequence of what was written by the English Consul at Barcelona, the Regency seised the Brigantine which brought Messrs. Lamb and Randall, because she was of American construction, and half her crew composed also of Americans, and in consequence they would have remained slaves and lost the 10,000 Dollars which they carried if the Ct. de Espilly had not taken the measure of embarking Randall for Genoa in a Brigantine of his Majesty and Lamb in a French vessel which was bound to Spain, and of sending to Tunis the brigantine in which they came.
Mr. Lamb’s journey from Alicant to Madrid and the quarantine  he performed in that port, were also defrayed on acct. of the Ct. de Expilly. He made use of the brigantine beforementioned when she came back from Tunis, to return to Spain, and at Alicant he paid the seamens wages, and a good gratification to the Captain for the time he had been employed in his Majesty’s service.
After Mr. Lamb had left Algiers, the Ct. de Espilly exerted himself so much, in his last voyage, for the Americans, that, to save them from the pest of the year 87. he got them a house and placed them in it furnishing them with necessaries.
Agreeably to what I have stated in the preceding narration the Ct. de Espilly presented his acct. in the year 88. to Mr. Carmichael, and having produced to him his vouchers, they settled the debt at 15960 reals of vellon (or 798 dollars) in favor of the Ct. de Espilly who afterwards transferred the debt to Don Joseph Torino beforementd. now the lawful creditor of the sd. sum.
The delay which he has experienced in the payment of this debt, which was contracted by doing such repeated favors to the citizens of the U.S. and the not having received to this moment the slightest hint of acknowledgement from them, induces me to believe that the U.S. have not been thoroughly apprised of it’s circumstances, and the same consideration has encouraged me to state them to you.
I flatter myself that when you shall have been well apprised of them, you will be sensible of the justice of the present application and that, communicating it to the U.S. you will contribute with your influence to their discharge of the debt with all possible dispatch.—In this belief I remain &c.,

Joseph Ignatius De Viar

